         Case 1:19-cv-11277-MKV Document 60 Filed 12/01/20 Page 1 of 2



                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 ANTONIO ESTRADA MELCHOR, on behalf                                  DATE FILED: 12/1/2020
 of himself and others similarly situated,

                            Plaintiff,
                                                                    1:19-cv-11277
                     -against-
                                                                       ORDER
 MILANO MARKET PLACE INC. d/b/a
 MILANO MARKET, et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On September 30, 2020, Plaintiff informed the Court that it had reached a consensual

resolution of this case with all Defendants [ECF No. 55]. Subsequently, the parties submitted a

letter and documentation supporting the fairness of the settlement [ECF No. 58].

       The Court has reviewed these documents for fairness in accordance with the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and Second Circuit law, see, e.g., Cheeks v.

Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015). In addition, the Court held a hearing on

December 1, 2020. For the reasons stated on the record at the hearing, the Court has concluded

that the terms of the proposed settlement are fair and reasonable. It should be noted, however, that

in approving the settlement, the Court is not opining specifically on the reasonableness of the rates

charged by the attorney representing Plaintiff or the application of the lodestar multiplier in FLSA

cases. The Settlement Agreement as a whole is approved as fair and reasonable in light of all the

circumstances, including that it appears to be the product of an arms-length negotiation.




                                                 1
         Case 1:19-cv-11277-MKV Document 60 Filed 12/01/20 Page 2 of 2




       Accordingly, the settlement is approved and IT IS HERERBY ORDERED that the case be

dismissed with prejudice as to all Defendants.



SO ORDERED.

                                                     _________________________________
Date: December 1, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
